Citation Nr: 1133809	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing los.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Board hearing at the RO in Lincoln, Nebraska in April 2011.  This transcript has been associated with the file.  At the hearing, the record was left open for 60 days in order to allow the Veteran to submit additional evidence.  In May 2011, the Veteran submitted additional evidence.  He waived review of this evidence by the agency of original jurisdiction (AOJ) and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).


FINDING OF FACT

The Veteran's current hearing loss is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested within one year of service.


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The notice requirements were met in this case by a letter sent to the Veteran in March 2009.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2009 for his hearing loss claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran, and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2010), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of an April 2009 VA audiology examination indicates the Veteran currently has bilateral sensorineural hearing loss.  Audiometric testing shows that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military, including exposure to aircraft noise while working outside next to the flight line at a pilot training airbase.  See e.g., April 2011 hearing transcript.

Service medical records indicate the Veteran was provided audiometric evaluations both at entrance to and separation from service, in September 1966 and October 1970, respectively.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in September 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's entrance examination in September 1966, he underwent audiometric testing and pure tone thresholds, in decibels, converted to ISO units, were as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
5
10
10
10
30
LEFT
15
10
10
10
15
25

The Veteran also completed a Report of Medical History in September 1966 and he did not indicate that he suffered from hearing loss.  The Veteran was ultimately found to be qualified for enlistment.  

At the Veteran's separation examination in October 1970 pure tone thresholds, in decibels (ISO units) were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
10
35
LEFT
10
5
0
10
10
30

Furthermore, at separation from service the Veteran did not indicate that he was suffering from hearing loss. 

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of hearing loss.  The lack of findings of record of an in-service incurrence of a hearing loss disability weighs against the Veteran's assertion that he suffered this disability in-service, particularly since objective audiometric testing was conducted.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service diagnosis of hearing loss comes from the Veteran's April 2009 VA examination, approximately 39 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he had suffered from hearing loss since exposure to loud noises while in-service.  The Veteran reported that he had the most problems understanding people in conversations.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's hearing loss disability was related to service.  Her rationale was that the Veteran had normal hearing for VA rating purposes at separation from service.  She also noted that hearing loss based on noise exposure either disappears 16-48 hours after the noise exposure, or becomes permanent.  Based on the normal findings at separation from service, it was less likely there was permanent damage sustained.

At the April 2011 Board hearing the Veteran testified that he was exposed to loud noises in-service while working outside next to the flight line.  The Veteran also testified that he did not feel his separation examination was adequate with regard to his hearing testing.  He also testified that his hearing loss currently affects his work as a taxi driver and he carries a tape recorder around with him because he had problems understanding people when they speak to him.  

The Board notes that the Veteran provided a private audiologist's opinion in April 2011.  The audiologist indicated that she had reviewed the Veteran's entrance and separation medical examinations from service.  She determined that there was a mild hearing loss disability in both ears at the 6 kHz level.  She opined that it was at least as likely as not that this hearing loss was related to service.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board acknowledges that the April 2011 private audiologist determined that the Veteran had normal hearing at entrance to service, but his hearing dropped to a mild hearing loss in both ears at the 6 kHz level.  However, there is no indication that the examiner took into account that the original entrance examination findings had not been converted to ISO units.  The examiner also did not indicate that she had interviewed or examined the Veteran in connection with her opinion.  Additionally, the private examiner did not address the possibility of the temporary nature of hearing loss based on noise exposure (that abates in 16-48 hours) commented on by the VA examiner.  The Board assigns more weight to the April 2009 VA examination report where the examiner interviewed and examined the Veteran, as well as reviewed the service and post treatment medical records, and persuasively explained why the current hearing loss was not related to military service.

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that his hearing loss is related to service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current hearing loss and service, as well as evidence showing no treatment for hearing loss until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for bilateral hearing loss on a direct basis is not warranted.

Further, as there is no competent evidence of record of sensorineural hearing loss manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's hearing loss manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of sensorineural hearing loss manifested to a compensable degree within one year of service separation.  Furthermore, the VA examiner's persuasive opinion and the length of time between the Veteran's separation from active service and first complaints of hearing loss weigh against the Veteran's claim.

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


